DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites the limitation "inner surface of the vessel” no vessel has previously been recited in this claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US 2003/0134244) further in view of Foster (US 2004/0040200) or in the alternative further in view of Requejo et al (US 2004/0088906)
Regarding Claims 1-15:
Gray et al (US 2003/0134244) discloses a candle (meeting the limitations of claim7 et seq. for candle) comprising volatile additives such as fragrances (Abstract) (meeting the limitation of claim 1 f. for volatile active substance) the candle comprises a solid fuel such as paraffin wax, a synthetic polymer and is solid at room temperature [0018] (meeting the limitation for paraffin wax of claim 1 a and for solid at room temperature of claim 9) the paraffin in amounts such as 60 to 95 wt.% [0040] (overlapping the range of claims 2 and 15)  the candle comprises microcrystalline wax (meeting the limitation of claim 1 d) the candle with a melt point in the range of 150-170 F [0021](i.e. solid at room temperature of claim 9) and comprises wax crystal modifiers [0023] The candle comprises C14-20 fatty acids such as stearic acid (meeting the limitation of claim 1 b) in a range of 1-20 wt. % or 3.5 to 6 wt.% [0028](overlapping the range of claim 3)  the wax crystal modifiers include polymers of ethylene (i.e. polyethylene see also [0066] where Vybar 103 is used which is a polyethylene) (meeting the limitation for polyethylene of claim 1 c) in a range of 0.5 to 10 wt.% or 1.5 to 4 wt.% [0029] (overlapping the range of claims 5, 9, 10, 12 and 13) The candle includes microcrystalline wax in a range of 0. to 20 or 1 to 3.5 wt. % [0041] (overlapping the range of claims 6, 9, 11, 12 and 14) 
Reference see claims 20 and 29:

    PNG
    media_image1.png
    438
    555
    media_image1.png
    Greyscale

See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Since the amounts of the polyethylene and microcrystalline overlap the claimed ranges of the dependent claims the resulting produce will necessarily overlap the claimed amount so as to be sufficient to enable the wax formulation to pull away form an inner surface of the vessel when the candle cools below the melting point of the wax formulation after burning stops).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The candle may comprise perfumery chemicals including alcohols [0034] 
The candle may further coated with microcrystalline wax, paraffin wax, natural wax, fatty acids, polyolefin etc. [0057] 
The composition is formed by addition of the components and mixing [0066 0068] (meeting the limitation of claim 12 for admixing) [0065-0069]
The candle may be a free standing candle of a variety of shapes [0061] and the candle may be in a holder or container or glass of glass or metal or nonflammable compositions such as plastic [0062] (meeting the limitations for a vessel of claim 8 and 12)
The reference does not expressly disclose the composition comprising at least one linear alcohol or said alcohol in the range of 0.1 to 0.6 wt. %
Foster (US 2004/0040200) discloses a poly alpha olefin additive to inhibit separation of liquid oil additive for paraffin wax such as in candles the additives being fragrances, dyes, etc. which separate after storage (Abstract) The oil added to the wax includes fragrances and volatile oils in amounts such as 0.5 to 20 wt.% or 0.4 to 11 wt.% [0014] The branched polyolefin includes Vybar 343 [0015] Vybar 103 (i.e. polyethylene) Vybar 260, etc. (Table 1) The composition also comprises Unilin 350 a  linear alcohol which inhibits oil bleed [0029] in amounts such as 0.5 wt.% (Table IV) (within the claimed range of claim 4)

	In the alternative:
Requejo et al (US 2004/0088906) discloses a wax composition comprising a high molecular weight aliphatic alcohol, an ethylene vinyl acetate copolymer, an odorant and wax (Abstract) The composition is a clean burning fragrance candle [0002] The candle comprises wax such as paraffin wax and other materials [0025]  The high molecular weight alcohol is a linear chain aliphatic alcohol [0028] (meeting the limitations of claim 1 e) The ethylene vinyl acetate and the linear alcohol are mixed with the main wax product which includes micro wax (i.e. microcrystalline wax) an paraffin wax [0039] 
The ethylene vinyl acetate is in a n amount of 1 to 20 wt. % and the high molecular weight alcohol is in an amount of 0.5 to 30 wt. % with the balance being candle wax and other materials [0025](overlapping the claimed range of claims 4) 
The candle may comprise an odorant in a range of 0.5 to 30 wt. % or 3 to 12 wt. % [0048] the odorant is typically an oil substance providing fragrance [0051] and may comprise colorants [0053] 
The candles may be used in a container [0040] 
The high molecular weight alcohol is commercially available and may be used in larger or smaller amounts as determined by the skilled artisan to avoid coking and soot [0029 and 0031] 
linear alcohol of Requejo et al in the amounts taught therein to the composition of Gray reduce coking and soot of the candle materials of Gray to produce a clean burning fragrance candle in Gray.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For Example:
Wohl et al (US 5,597,300) discloses a candle composition comprising 47 % 5055 wax, 47 % 4045 wax, 2.3 % Vybar 103 polyethylene, 1.9 % 180 F melting point microcrystalline wax, and 1.9 % stearic acid and an ultraviolet light absorber (C7 L62-C8L10) 
Starks et al (US 6,106,597) discloses a composition including colorants and wax formation for a candle (Abstract) the wax includes wax such as paraffin microcrystalline wax, synthetic wax such as polyethylene and vegetable wax.  The wax melts at 50 to 70 C (C2 L20-40) and mixtures of wax (See claim 11 of reference) the composition may comprise additives such as fatty acids, resins, preservatives, surfactants, etc. (C3 L60-C4L10) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759